JUDGMENT
MUSGRAVE, Judge.
This Court having received and reviewed the Department of Commerce, International Trade Administration (“Commerce”) Results of Redetermination Pursuant to Court Remand Cerámica Regiomontana, S.A. et al. v. United States, 853 F.Supp. 431 (1994),
IT IS HEREBY ORDERED, ADJUDGED, and DECREED: that the Remand Results filed by Commerce are affirmed in all respects, and it is further
ORDERED, ADJUDGED, and DECREED: that since all other issues have been decided, this ease is dismissed.